Richardson, C. J.
delivered the opinion of the court.*
The first objection to the title, on which the tenants rely, is, that the evidence introduced was not sufficient to show a legal town meeting in Bethlehem, on the second Tuesday of March, 1828. This objection is well taken. It does not appear when, or where, the warrant for holding the meeting was posted up. The certificate *196of the selectmen is altogether insufficient. It should state the day when the warrant was posted up, and that it was posted up at a public place, which should be mentioned in the certificate.
Another objection to the title is, that the land was taxed as the land of a nonresident, when the owner, Jonathan Nelson, lived in the town. But it is a legal answer to this objection that it was not known to the selectmen that he was the owner, and that, when called upon for an account of his taxable property, he made no mention of this land. We think that, under these circumstances, the land was rightly taxed as the land of a nonresident.
A further objection to the title is, that it does not appear that the land was duly advertised for sale, in Bethlehem. It is by no means clear that the affidavit of any other person, than the collector, is admissible to prove the advertisement duly posted up in these cases. But, however that may be, it is a fatal objection to this affidavit that it does not state when the advertisement was posted up. It is not enough that it states the advertisement to have been posted up more than eight weeks. We cannot know how he computes time in such a case. The affidavit should state the day when the advertisement was put up and then we can see whether it was put up in due season.
We are of opinion that the verdict must be set aside, and

A new trial granted.


Paekes, 3: having been of Comise!, did not sit..